County Health Department — Travel Expenses An employee of a county health department is entitled to be reimbursed for travel expenses.  The Attorney General has under consideration your letter of July 30, 1969 wherein you, in effect, ask the following question: Is an employee of a County Health Department entitled to be reimbursed for travel expenses? The County Board of Health is created in each county by 63 O.S. 1-201 [63-1-201] (1968). Section 63 O.S. 1-202 [63-1-202] provides in pertinent part: "The County Board of Health shall have the following powers and duties: . . . . "(b) establish and maintain a County Department of Health, if the same, in the opinion of the Board, will be to the best interests of the county." (Emphasis added) Section 63 O.S. 1-206 [63-1-206] sets forth the functions of Health Departments in pertinent part as follows: "A County Department of Health, . . shall, . . . maintain programs for disease prevention and control, health education, guidance, maternal and child health, including school health services, environmental health, water pollution control. quality of public water supplies, health in the working environment. radiological health, safety, sanitation, nutrition and other matters affecting the public health; provide preventive services to the chronically ill and aged; maintain vital records and statistics; and supervise nursing, convalescent and rest homes, and related institutions; assist the State Commissioner of Health in the performance of his official duties, and perform such other acts as may be required by the Commissioner; and may maintain programs for mental health and day care for children. . . ." (Emphasis added) The Attorney General has been advised that a certain amount of travel is necessary to carry out the powers, duties and functions of the Boards of Health. Volume 67 C.J.S. Officers Section 91, page 329, states: "The right of an officer to compensation for expenses incurred by him in the performance of an official duty must be found in a provision of the constitution or a statute conferring it either directly or by necessary implication." (Emphasis added) It is our understanding that your department has been authorizing reimbursement of travel expenses of county health departments for approximately thirty (30) years. The Court of Criminal Appeals of Oklahoma in the third paragraph of the syllabus in Ex parte Burns, 88 Ok l . Cr. 270, 202 P.2d 433, held: "The constructions placed on statutes or constitutional provisions by officers in the discharge of their duties, either at or near the time of enactment, which has long been acquiesced in, is a just medium for its judicial interpretation." The Attorney General is of the opinion that your question be answered in the affirmative. in that an employee of a county health department is entitled to be reimbursed for travel expenses.  Attorney General Opinion No. 69-164 is hereby overruled and withdrawn.  (Duane Lobaugh)